   Case: 1:16-cv-04631 Document #: 134 Filed: 03/22/19 Page 1 of 3 PageID #:4626




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


DORIS CAMPBELL, et al.                            )
                                                  )
       Plaintiffs,                                )
                                                  )       No. 1:16-cv-04631
       v.                                         )
                                                  )
CHARLES A. WHOBREY, et al.,                       )       The Honorable Edmond E. Chang
                                                  )
       Defendants.                                )
                                                  )       ORAL ARGUMENT REQUESTED
                                                  )


                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendants in the above-captioned action

respectfully move the Court for entry of summary judgment in their favor. In support of this

motion, Defendants state as follows:

       1.       Plaintiffs filed their operative complaint in this matter on April 5, 2018, asserting

against Defendants two claims for breach of fiduciary duty and one claim for discrimination in

violation of ERISA § 510. (R. 97.)

       2.       The Court dismissed Plaintiffs’ discrimination claim with prejudice on

January 14, 2019 (R. 119), leaving only Plaintiffs’ two breach of fiduciary duty claims for

adjudication.

       3.       The Court should enter summary judgment for Defendants on all of Plaintiffs’

remaining claims because, in light of the undisputed facts, Plaintiffs cannot demonstrate that

Defendants breached their fiduciary duties, and Defendants are therefore entitled to judgment as

a matter of law. In addition, Plaintiffs cannot demonstrate that Defendants’ actions caused any
   Case: 1:16-cv-04631 Document #: 134 Filed: 03/22/19 Page 2 of 3 PageID #:4627




losses to the Central States, Southeast and Southwest Areas Pension Fund, a necessary element

of their claims.

       4.      The grounds in support of this motion are more fully set forth in Defendants’

accompanying Memorandum of Law in Support of Their Motion for Summary Judgment, which

are incorporated herein by reference.

       5.      Defendants respectfully request oral argument pursuant to Local Rule 78.3.

       WHEREFORE, Defendants respectfully request that the Court enter summary judgment

in their favor on all of Plaintiffs’ remaining claims.



DATED: March 22, 2019                       Respectfully submitted,

                                            /s/ Bradley H. Weidenhammer
                                            James F. Hurst (ARDC # 6202190)
                                            Kevin T. Van Wart, P.C. (ARDC # 6183921)
                                            Bradley H. Weidenhammer (ARDC # 6284229)
                                            Howard Kaplan (ARDC # 6306286)
                                            Kirkland & Ellis LLP
                                            300 North LaSalle
                                            Chicago, IL 60654

                                            -and-

                                            James P. Condon (ARDC #03126986)
                                            Robert A. Coco (ARDC #06194766)
                                            John J. Franczyk, Jr. (ARDC #06224947)
                                            9377 West Higgins Road
                                            Rosemont, IL 60018

                                            Attorneys for Defendants




                                                    2
   Case: 1:16-cv-04631 Document #: 134 Filed: 03/22/19 Page 3 of 3 PageID #:4628




                               CERTIFICATE OF SERVICE

       I, Bradley H. Weidenhammer, an attorney, certify that on this 22nd day of March, 2019, I

caused a copy of the foregoing to be served through the Court’s ECF system, which will serve all

counsel of record.

                                                   /s/ Bradley H. Weidenhammer
                                                   Bradley H. Weidenhammer




                                               3
